Anderson, J.,
delivered the opinion of the court.
Appellee, A. N. Nix, sued appellant, Allen Gravel Company, in the circuit court of Tishomingo county for damages for an alleged breach of a contract of employment of him by appellant, and recovered judgment in the sum of three hundred dollars, from which appellant prosecutes this appeal.
During the year 1919 appellant, a corporation, was engaged in Tishomingo county in mining gravel. G. W. *812Foshee ivas vice president and general manager of the business of the company. He had general management, and control of its gravel mines in Tishomingo comity, employing and discharging labor used in connection therewith.
Appellee’s testimony tended to establish the following case: That on the 24th of January, 1919, he was employed by Foshee for appellant for the balance of that year at a monthly salary of ninety-five dollars a month, “as track foreman in what is known as the extra ivork department;” that under this contract of employment he went to itork for appellant, and continued until the 13th of June, 1919, when appellant discharged him without cause and in violation of his contract of employment.
Appellant’s testimony was to the effect that appellee was not employed by the year, but only by the month, and, in addition, that the general manager was without authority to employ any labor in and about its mining business for a longer time than by the month, and, in addition, that, in view of the fact that its mining business did not run continuously throughout the year, its general manager had no authority to employ labor by the year. This evidencé on behalf of appellant, by which it ivas sought to establish that the act of the general manager in employing the ap-pellee was beyond his authority,, was ruled out by the trial court, and that action of the court is the basis of the only assignment of error argued.- There is no evidence in the case tending to shoiv that any limitation on the authority of the general manager to employ and discharge labor was brought to the attention of appellee.
The general manager of a corporation has general charge and direction of the business of the company for the carrying on of which it was chartered. His implied powers are coextensive with the general scope of the business of the corporation. Prima, facie he has power to do any act which the board of directors could authorize or ratify, unless special limitations are put upon his power, notice of which has been brought to the party dealing with him. It is sufficient for those dealing with the general manager of a corpo*813ration in the ordinary course of the business of his company if its articles of incorporation show that he might have the power which he purports to have. 14 Corpus Juris, section 1862, p. 94; Id., section 2217, p. 358; Id., section 221, pp. 359 and 360; Planters’ Compress Co. v. Ireys (Miss.), 16 So. 386 (not officially reported); Carey-Halliday v. Cain, 70 Miss. 628, 13 So. 239.
Appellee in dealing with Foshee, the general manager, had the right to act on appearances; he was not bound by any limitation placed on the general manager’s authority by the board of directors of his principal unless he had notice of such limitation. He had the right to assume that the general manager had authority to do anything with reference to the employment of labor which the company itself had the right to do through its board of directors. And certainly he had the right to assume that the company had the power under its charter to employ labor either by the day, month, or year.
It follows that the court below committed no error in ruling out this evidence.

Affirmed.